
	
		III
		111th CONGRESS
		2d Session
		S. RES. 492
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Cardin (for himself,
			 Mr. Hatch, Mr.
			 Schumer, Mr. Voinovich,
			 Mr. Specter, Mr. Burris, Mrs.
			 Gillibrand, Mr. Warner,
			 Mr. Casey, Mr.
			 Levin, Mr. Webb,
			 Mr. Feingold, and
			 Ms. Landrieu) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Dr.
		  Dorothy I. Height. 
	
	
		Whereas Dr. Dorothy I. Height was born in Richmond,
			 Virginia, on March 24, 1912;
		Whereas Dorothy Height died on April 20, 2010, at the age
			 of 98, in Washington, D.C., and was survived by her sister Anthanette Height
			 Aldridge;
		Whereas Dorothy Height was valedictorian of her high
			 school and won a national oratorical contest;
		Whereas Dorothy Height attended New York University and
			 graduated in 3 years, receiving a master’s degree in educational
			 psychology;
		Whereas Dorothy Height began her career as a caseworker
			 for the Department of Social Services of New York City;
		Whereas Dorothy Height joined the Harlem Young Women's
			 Christian Association (referred to in this preamble as the YWCA)
			 and remained a full time employee until 1975;
		Whereas Dorothy Height organized and became the director
			 of the YWCA Center for Racial Justice in 1965;
		Whereas, in 1957, Dorothy Height became the fourth
			 president of the National Council of Negro Women, a the social services
			 organization with more than 4,000,000 members nationwide, that is comprised of
			 a number of civic, church, educational, labor, community, and professional
			 groups, and served as president for 40 years;
		Whereas Dorothy Height became arguably the most
			 influential woman of the civil rights movement;
		Whereas Dorothy Height spent her life fighting for racial
			 justice and gender equality;
		Whereas Dorothy Height was known for her insistent voice
			 that commanded attention on civil rights issues;
		Whereas Dorothy Height liked to say, If the times
			 aren’t ripe, you have to ripen the times.;
		Whereas Dorothy Height was honored in 1994 with the
			 Presidential Medal of Freedom, the highest civilian honor in the United States,
			 by President William Jefferson Clinton;
		Whereas Dorothy Height received numerous awards, including
			 honorary doctorates from more than 20 universities and colleges;
		Whereas Dorothy Height was honored in March 2004 with the
			 Congressional Gold Medal, the highest decoration Congress can bestow;
		Whereas the passing of Dorothy Height is a great loss to
			 the Nation: Now, therefore be it
		
	
		That the Senate—
			(1)recognizes the
			 outstanding contributions of Dr. Dorothy I. Height to the civil rights and
			 women’s rights movement;
			(2)pays tribute to
			 Dr. Dorothy I. Height, and her passion, dedication to service, and unwavering
			 commitment to equality; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Washington, D.C. headquarters of the National Council of Negro Women,
			 Inc.
			
